Citation Nr: 1501823	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-20 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for a left elbow disability.  

4.  Entitlement to service connection for a right elbow disability.  

5.  Entitlement to service connection for a left wrist disability.  

6.  Entitlement to service connection for a right wrist disability.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to service connection for a right hip disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1986 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has, on two separate occasions, been scheduled for a Travel Board hearing in front of a Veterans Law Judge.  He specifically requested that a May 2014 audience be postponed, and he failed to report to a hearing scheduled in November 2014.  

The Veteran's representative, in positing an informal hearing presentation, noted that VA had the incorrect address of record, and stated that the letter informing the Veteran as to the date and time of his most recent scheduled appearance before a Veterans Law Judge was not dispatched to his correct address.  That is, the Veteran never received notification that he was scheduled for his hearing.  

A failure to appear at a Board hearing is, generally, considered to be equivalent to the Veteran withdrawing a request for an audience with a Veterans Law Judge.  The only exception is when "good cause" is shown for the failure to appear.  

In the current case, the Veteran's representative has provided an address of record that is different from the one noted in the letter informing the Veteran of his November 2014 hearing date.  It is thus clear that the Veteran did not receive notice of his need to appear, and consequently, it is not expected that he would have known about his scheduled hearing.  In this regard, "good cause" for his absence has been demonstrated.  

Veterans, as a matter of law, are entitled to an audience before a Veterans Law Judge with respect to their appeals should they request one.  See 38 C.F.R. §20.703.  As this is the case, the claims will be remanded to the RO so that a Travel Board hearing can be afforded.  The Veteran is to be informed, at his correct address, of the date, time, and location of the hearing.  The Veteran, also, should be explicitly informed that a failure to appear at the hearing, without demonstrated "good cause," will result in his appeal being adjudicated on the record (i.e. his request for a hearing will be deemed withdrawn).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing with a Veterans Law Judge (VLJ) at the RO.  Ensure that the Veteran is informed of the date, time, and place of the hearing, and that this notification is sent to the correct address (provided by the Veteran's representative in December 2014).  Inform the Veteran that a failure to appear at the hearing, without demonstrated good cause, will be deemed as a withdrawal of his request for a hearing (and the claim will be returned to the Board for adjudication on the merits).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




